

114 HR 5888 IH: To amend section 6 of the Joint Resolution entitled “A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes”.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5888IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sablan introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend section 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana
			 Islands in Political Union with the United States of America, and for
			 other purposes.
	
		1.Ensuring an adequate workforce for the Commonwealth
 (a)Transition periodSection 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806), is amended—
 (1)in subsection (a)— (A)in paragraph (2), by striking 2019 and inserting 2029; and
 (B)by striking paragraph (6), and inserting the following:  (6)Certain education funding (A)In generalIn addition to fees charged pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) to recover the full costs of providing adjudication services, the Secretary of Homeland Security shall charge an annual supplemental fee of $150 per temporary worker to each prospective employer who is issued a permit under subsection (d) of this section during the transition program. Such supplemental fee shall be paid into the Treasury of the Commonwealth government for the purpose of funding ongoing vocational educational curricula and program development by Commonwealth educational entities.
 (B)Plan for the expenditure of fundsAt the beginning of each fiscal year, and prior to the payment of the supplemental fee into the Treasury of the Commonwealth government in that fiscal year, the Commonwealth government must provide to the Secretary of Labor, a plan for the expenditure of funds received under this paragraph, a projection of the effectiveness of these expenditures in the placement of United States workers into jobs, and a report on the changes in employment of United States workers attributable to prior year expenditures.
 (C)ReportThe Secretary of Labor shall report to the Congress every 2 years on the effectiveness of meeting the goals set out by the Commonwealth government in its annual plan for the expenditure of funds.;
 (2)in subsection (d)— (A)in paragraph (2)—
 (i)by striking the third sentence and inserting the following: This system shall provide, during the transition period or any extension thereof, for a reduction in the allocation of permits for such workers on an annual basis to zero unless the Secretary determines that a reduction in the number of available workers for a fiscal year would adversely affect the Commonwealth’s economy. Such a determination shall be based upon verifiable documentation of the economic harm that would result from a reduction in available workers. Under such conditions, the Secretary may decide to make no change to or to increase the number of available workers for that fiscal year.; and
 (ii)by adding at the end the following: At no time may the number of permits in effect and valid under this paragraph exceed 18,000.; (B)in paragraph (3)—
 (i)by striking (3) and inserting (3)(A); and (ii)by adding at the end the following:
							
 (B)No alien may be admitted or provided CW–1 status in an occupational classification unless the employer has filed with the Secretary of Labor an application stating that the employer is offering and will offer, during the period of authorized employment, to aliens admitted or provided CW–1 status—
 (i)wages that are at least the actual wage level paid by the employer to all other individuals with similar experience and qualifications for the specific employment in question;
 (ii)wages that are at least the prevailing wage level for the occupational classification in the area of employment; or
 (iii)for job classifications without a certified prevailing wage, wages equal to or greater than the mean wage of the 3 lowest wages within the Commonwealth’s prevailing wage system.; and
 (C)by adding at the end the following:  (6) (A)Not later than April 30, 2027, the Secretary of Labor, in consultation with the Secretary of Homeland Security, the Secretary of Defense, the Secretary of the Interior, and the Governor of the Commonwealth, shall ascertain the current and anticipated labor needs of the Commonwealth and determine whether an extension of up to 5 years of the provisions of this subsection is necessary to ensure an adequate number of workers will be available for legitimate businesses in the Commonwealth. If the Secretary of Labor determines that such an extension is necessary, the Secretary of Labor shall provide for it through a notice published in the Federal Register containing such determination.
 (B)For the purpose of this paragraph, a business shall not be considered legitimate if it engages directly or indirectly in prostitution, trafficking in minors, or any other activity that is illegal under Federal or local law. The determinations of whether a business is legitimate and to what extent, if any, it may require alien workers to supplement the resident workforce, shall be made by the Secretary of Homeland Security, in the Secretary’s sole discretion.
 (C)In making the determination of whether alien workers are necessary to ensure an adequate number of workers for legitimate businesses in the Commonwealth, and if so, the number of such workers that are necessary, the Secretary of Labor may consider, among other relevant factors—
 (i)government, industry, or independent workforce studies reporting on the need, or lack thereof, for alien workers in the Commonwealth’s businesses;
 (ii)the unemployment rate of United States citizen workers residing in the Commonwealth; (iii)the unemployment rate of aliens in the Commonwealth who have been lawfully admitted for permanent residence;
 (iv)the number of unemployed alien workers in the Commonwealth; (v)any good faith efforts to locate, educate, train, or otherwise prepare United States citizen residents, lawful permanent residents, and unemployed alien workers already within the Commonwealth, to assume those jobs;
 (vi)any available evidence tending to show that United States citizen residents, lawful permanent residents, and unemployed alien workers already in the Commonwealth are not willing to accept jobs of the type offered;
 (vii)the extent to which admittance of alien workers will affect the compensation, benefits, and living standards of existing workers within those industries and other industries authorized to employ alien workers; and
 (viii)the prior use, if any, of alien workers to fill those industry jobs, and whether the industry requires alien workers to fill those jobs.
 (D)The Secretary of Labor periodically shall provide to the Committee on Energy and Natural Resources and the Committee on the Judiciary of the Senate, the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives, and the Delegate to the United States House of Representatives from the Northern Mariana Islands an outline of the Secretary’s schedule and process for making determinations under this paragraph.
								; and
 (3)in subsection (e), by adding at the end the following:  (6) Special provision regarding long-term residents of the Commonwealth (A)CNMI-only resident statusNotwithstanding paragraph (1), an alien described in subparagraph (B) may, upon the application of the alien, be admitted as an immigrant to the Commonwealth subject to the following rules:
 (i)The alien shall be treated as an immigrant lawfully admitted for permanent residence in the Commonwealth only, including permitting entry to and exit from the Commonwealth, until the earlier of the date on which—
 (I)the alien ceases to permanently reside in the Commonwealth; or (II)the alien’s status is adjusted under this paragraph or section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of an alien lawfully admitted for permanent residence in accordance with all applicable eligibility requirements.
 (ii)The Secretary of Homeland Security shall establish a process for such aliens to apply for CNMI-only permanent resident status during the 90-day period beginning on the first day of the sixth month after the date of the enactment of this paragraph.
 (iii)Nothing in this subparagraph may be construed to provide any alien granted status under this subparagraph with public assistance to which the alien is not otherwise entitled.
 (B)Aliens describedAn alien is described in this subparagraph if the alien— (i)is lawfully present in the Commonwealth under the immigration laws of the United States;
 (ii)is otherwise admissible to the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.);
 (iii)resided continuously and lawfully in the Commonwealth from November 28, 2009, through the date of the enactment of this paragraph;
 (iv)is not a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau; and
								(v)
 (I)was born in the Northern Mariana Islands between January 1, 1974, and January 9, 1978; (II)was, on May 8, 2008, and continues to be as of the date of the enactment of this paragraph, a permanent resident (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008);
 (III)is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))), of an alien described in subclauses (I) or (II);
 (IV)was, on May 8, 2008, an immediate relative (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008), of a United States citizen, notwithstanding the age of the United States citizen, and continues to be such an immediate relative on the date of the application described in subparagraph (A);
 (V)resided in the Northern Mariana Islands as a guest worker under Commonwealth immigration law for at least 5 years before May 8, 2008, and is presently resident under CW–1 status; or
 (VI)is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))), of the alien guest worker described in subclause (V) and is presently resident under CW–2 status.
 (C)Adjustment for long-term and permanent residentsBeginning on the date that is 5 years after the date of the enactment of this paragraph, an alien described in subparagraph (B) may apply to receive an immigrant visa or to adjust his or her status to that of an alien lawfully admitted for permanent residence..
 (b)Additional reportsSection 702 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 854) is amended—
 (1)by redesignating subsections (i), (j), and (k) as subsections (j), (k), and (l); and (2)by inserting after subsection (h) the following:
					
						(i)Additional reports
 (1)In generalThe Comptroller General of the United States shall submit a report to the Congress not later than 2 years after the date of the enactment of this subsection, and, beginning on April 30, 2019, every 4 years until the end of the transition program established under section 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (Public Law 94–241; 90 Stat. 263, 122 Stat. 854), as added by subsection (a). The report shall include, at a minimum, the following items:
 (A)An assessment of the short-term and long-term impacts of the amendments made by this subtitle on the economy of the Commonwealth, including its ability to obtain workers to supplement its resident workforce and to maintain access to its tourists and customers.
 (B)An analysis of the labor needs of the Commonwealth and of efforts by the Commonwealth government and business to recruit, educate, and train United States citizens and nationals, aliens lawfully admitted to the United States for permanent residence, and citizens of one of the Freely Associated States admitted under the Compacts of Free Association with the United States and residing in the Commonwealth of the Northern Mariana Islands, to replace the temporary workforce.
 (2)Data collectionTo assist the Commonwealth’s efforts to train United States citizens and nationals, aliens lawfully admitted to the United States for permanent residence, and citizens of one of the Freely Associated States admitted under the Compacts of Free Association with the United States and residing in the Commonwealth of the Northern Mariana Islands, to replace temporary workers, and to assist the Secretary of Labor’s analysis of whether the transition program referred to in paragraph (1) should be extended—
 (A)the Secretary of Homeland Security shall report to the Congress, not later than 90 days after the end of each fiscal year of the program, the number of permits approved, by occupation, industry, and country of citizenship, for employment of aliens seeking to enter the Commonwealth as a temporary worker; and
 (B)the Bureau of Labor Statistics of the Department of Labor shall collect data on unemployment, employment, pay, and benefits in the Commonwealth of the Northern Mariana Islands beginning with the first fiscal year after the date of the enactment of this subsection..
				